i,,   -   .
                    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 1 of 11 PageID #: 1



                    RECEIVED             IN THE UNITED STATES DISTRICT COURT
                    SEP 15 2021              EASTERN.DISTRICT OF MISSOURI
                                              ... SOUTHEASTERN DIVISION
                 U.S. District Court
                Eastern District of MO
              JACQ(P.IDWIEeli'uMC GEE                           )
                                                                )                     CIVIL ACTION NO.
                                       Plaintiff                )
                                                                )·
              vs.                                               )
                                                                )            1:21CV133 ACL
              MERS/MISOURI GOODWILL                             )
              INDUSTRIES                                        )
                                                                )
                                       Defendant                )               JURY TRIAL DEMANDED



                                                         COMPLAINT

                      Plaintiff brings this action pursuant to the Title VII of the Civil Rights Act of 1968,

              42 U.S.C. 2000e et seq., the Age Discrimination Employment Act (ADEA), 29 U.S.C. 621

              et. seq., and the Missouri Human Rights Act, 213.010 et seq. to redress the denial of employment

              by the Defendant MERS/Missouri Goodwill Industries, d/b/a MERS Goodwill. on the basis of

              her sex, race and age.

                                                       JURISDICTION

                      1. The j~sdiction of this Court is invoked pursuantto U.S.C. §1331, 28 U.S.C. §1332,

              28 U.S.C. §1343(a)(3) and (4), 42 U.S.C. §2000e-5(f)(3) 29 U.S.C. §626, and 28 U.S.C. §1367.

                                                            VENUE
                      2. Venue is proper in this Court pursuant to 28 US.C.§1391(b)(l) and (2) and

              42 U.S.C. §2000e-5(f)(3).

                                                           PARTIES

                      3. Plaintiff is a black fem.ale born November 5, 1952. She was 66 years and-five (5)
                               .                            .            .

              months old at the time she was subjected to the discriminatory conduct and denied employment


                                                                     1
    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 2 of 11 PageID #: 2




by the Defendant, MERS/Missouri Goodwill Industries. She is a resident and citizen of the State

of Missouri and resides in Pemiscot County, Missouri.

       4. The Defendant MERS/Missouri Goodwill Industries is a Missouri nonprofit

corporation existing under and by virtue of the laws of the State of Missouri. The Defendant is

doing business under the fictitious name of MERS Goodwill. David Kutchback is the President

and Registered Agent for receiving service of process on behalf of the corporation. He may be

served at 1727 Locust Street, St. Louis, Missouri 63103.

                        E.E.O.C. ADMINISTRATIVE PROCEDURES

       5. Plaintiff filed timely charges of sex, race and age....with the United States

Equal Employment Opportunity Commission.

       6. Thereafter on June 17, 2021, E.E.O.C. issued a Dismissal and Notice of Suit Rights

The Notice granted Plaintiff the right to institute a civil action against Defendant under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq. and the ADEA,

29 U.S.C. §621 et seq. within 90 days of the receipt of the Notice. Plaintiff commenced the

present action within 90 days of receipt of that Notice.

       7. All.conditions precedent to Ulstitution of this lawsuit have been fulfilled.

                                             COUNTI

              TITLE VII SEX DISCRIMINATION, 42 U.S.C §2000e-2, etseq.

       8. Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1-7 above.

       9. Defendant MERS Goodwill's-mission is to empower persons with disabilities and




                                                  2
     Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 3 of 11 PageID #: 3


                ,.

perso~ who: arrlder-served to achieve maximum community integration, economic

independence, and opportunities by providing assessment, counseling, training, employment,

support and education services to the community. Toward that end, MERS Goodwill operates
                     ct
the SkillUp Program. The SkillUp Program is a free program that helps Food Stamp (SNAP)

recipients get help with skills, traiping and employer connections to get a job or a better job. The

SkillUp Program is funded by the United States Department of Agriculture (USDA) Food and

Nutrition Service (FNS). The program is also funded through the AdministratioJ?. for Children

and Families, Temporary Assistance for Needy Families block grant. It is administered in

Missouri by the Department of Social Services, Division of Family Support. The Division of
                                                              .,-


Workforce Development, Mo. Job Centers partners witn. MERS Goodwill to provide SkillUp

services.

        10. At all relevant times, Defendant was an "employer" engaged in industry affecting

interstate commerce within the meaning of Title Vil, 630b,42 U.S.C. §2000e(b) and has

maintained its principal place of business at 1727 Locust Street, St. Louis, Missouri 63103.

        11. At all times material to this action, Defendant had 15. or more employees for each

working day in each of 20 or more calendar weeks per year in the current and preceding year.

        12. Defendant established employee positions for administering and implementing the

SkillUp program which included Case Managers.

        13. Defendant repeatedly posted notices of the Case Manager SkillUp position with

the Missouri Division of Workforce Development in late 2018 and the first three months of

2019.




                                                 3
    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 4 of 11 PageID #: 4


             -.--""r:..v
              •· ;'"' !'   i
       14. Plaintiff completed and submitted an application online for the Case Manager SkillUp
                                                                                           '
position on December 20, 20•18. As part of her online application, she also attached a resume.

Plaintiff received confirmation that her application had been successfully completed.
                       d

       15. Plaintiff continued to check MERS Goodwill's job postings for positions on the

Missouri Division of Workforce Development and the position remained open.

       16. When she had not heard an~g by February 19~ 2019, she visited the Kennett Job

Center in person and spoke with a MERS Goodwill employee regarding the job posting. The

Defendant's employee was not helpful, was evasive and provided Plaintiff no details regarding-

the job posting. The Defendant's employee advised Plaintiff that she could only apply online.
                                                         - -
Defendant's employee met face-to~face with Plaintiff and knew her race and sex; and, would

have had an idea of her age and that she was over the age of forty. At no time did he advise

Plaintiff that the posting had been withdrawn or that the job did not exist.

       17. Plaintiff re-applied by completing an application online for the Case Manager

SkillUp position on February 20, 2019. As part of her online application, she also.attached a

copy of her resume which showed her name, education and experience. Plaintiff again received

confirmation that her application had be·en successfully completed.

       18. Defendant continued to advertise the Case Manager Skill Up position through the

Missouri Division of Workforce Development on its online postings from November 20, 2018

through April 1, 2019. During that time Defendant placed three (3) Job orders with the Division.

        19. Plaintiff's application and resume sho.wed that she was well-qualified for the position

of Case Manager SkillUp and more than met the specified job requirements.




                                                  4
     Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 5 of 11 PageID #: 5


             :-:_;·*   ~,:·:.=:_4.,,

        20.        oii'Abril 1, 2019, Plaintiff again checked the job posting on Missouri Division of
Workforce Development website and it showed the Case Manager Skill Up position as still

available.
                                 d
        21. She attempted to apply online on April 1, 2019. The online system would not accept

her application and showed a message which stated: "This job does not exist." "Please check

back and try again."

        22. Based on information and belief, Defendant did not advertise nor post any other

position in the area as available for application.

        23. Based on information and belief, Defendant had hired Matthew Myers, a young

white male to perform the same duties as those for the Case Manager position.

        24. As a direct and proximate result of Defendant's intentional unlawful employment

practice based on sex, Plaintiff has suffered lost income and employment benefits, future income,

been denied her statutory rights under Title VII, incurred attorney fees and costs of litigation, and

suffered emotional distress, pain and suffering, humiliation, and embarrassment.

        25. Plaintiff has lost three years of salary and fringe benefits and will lose additional

benefits in the future.

        26. Defendant's unlawful employment practices and actions complained of above were

intentional, willful, and done with malice and/or reckless indifference to the federally protected

right of Plaintiff thereby making an award of punitive damages appropriate.




                                                       5
    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 6 of 11 PageID #: 6




                                                COUNT II

                 TITLE VII~RACE DISCRIMINATION, 42 U.S.C. §2000e-2. et seq.

        27. Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1-26 above.

        28. Plaintiff was denied employment with Defendant for the position of Case Manager

SkillUp on the basis of her race.

        29. Plaintiff applied for the position of Case Manager SkillUp with Defendant, niet the

requirements and was otherwise well qualified for the position.

        30. Despite her qualifications and application, : Defendant
                                                              ,,..
                                                                    took adverse action against her

by refusing to hire her for the position because of her race.

        31. Defendant knew her race (Black) as a result of her personally inquiring with

Defendant's agent and the person in charge of interviewing candidates.

        32.   Upon receipt of her application and resume Defendant initially.excluded Plaintifrs

application and resume. After a cursory review of her application, it designated her application

and resume with a red flag indicating she did not appear to be "a good fit" for the position.

        33. At all times material to this<action, Defendant had 20 or more employees for each

working day in each of 20 or more calendar weeks per year in the current or preceding year.

        34. Defendant's practice in recruiting and selecting prospective employees is

discriminatory in that it was based-in-large part on private word of mouth and personal contact

and relationship between Defendant's officers, a$ents, and staff and deprived Plaintiff and other

applicants of an equal opportunity to compete for employment opportunities with Defendant on

the basis of their qualifications.




                                                  6
    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 7 of 11 PageID #: 7



        .   -~   .-;if
       35. As a· ilirect and proximate result of Defendant's intentional discrimination against

her on the basis of race, Plaintiff has suffered lost income and employment benefits, future

income, been denied her statutory rights under Title VII, incurred attorney fees and costs of
                    d
litigation, and suffered emotional distress, pain and suffering, humiliation, and embarrassment.

       36. Plaintiff has lost salary and benefits exceeding $200,000.

       37. Defendant's unlawful employment practices and actions complained of above were

intentional, willful, and done with malice and/or reckless indifference to the federally protected

right of Plaintiff thereby making an award of punitive damages appropriate.

                                               COUNTID

                           AGE DISCRIMINATION:29 U.S.C. §621 etseq.

       38. Plaintiffrealleges and incorporates by reference the allegations contained in

Paragraphs 1-3 7 above.

       39. At all times, Plaintiff who was born November 5, 1952 was over the age of 40 and

the member of a class of individuals protected by the ADEA at the time she was denied

employment.

       40. Plaintiff was denied employment with Defendant for the position of Case Manager

SkillUp on the basis of her age.

       41. Plaintiff applied for the position of Case Manager SkillUp with Defendant, met the

requirements and was otherwise well qualified for the position

       42. Despite her qualifications and application, Defendant took adverse action against her

by refusing to hire her because of her age.




                                                 7
    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 8 of 11 PageID #: 8


          :.•;~:~:-; • ;_w ; ~




        43. Defendant hired a substantially younger white male to perform the same duties as

the Case Manager. He was permitted to apply in person rather than online without the position

being advertised, and was hired between March 28, 2019 and April 1, 2019.

        44. At all times material to this action, Defendant had 20 or more employees for each

working day in each of 20 or more calendar weeks per year in the current or preceding year.

        45. Defendant's practice in recruiting and selecting prospective employees is

discriminatory in that it was based in large part on private word of mouth and personal contact

and relationship between Defendant's officers, agents, and staff and deprived Plaintiff and other

applicants of an equal opportunity to compete for employment opportunities with Defendant on
                                                        J    .,..




the basis of their qualifications.

        46. As a direct and proximate result of Defendant's intentional discrimination against

her on the basis of age, Plaintiff has suffered lost income and employment benefits, future

income, been denied her statutory rights under ADEA, incurred attorney fees and costs of

litigation, and suffered emotional distress, pain and suffering, humiliation, and embarrassment

        47. Defendant's unlawful employment practice and actions complained of above were

intentional, willful, and done with malice and/or reckless indifference to the federally protected

rights of Plaintiff thereby making an award of punitive damages appropriate.

                                             COUNT IV

                                 DISCRIMINATION UNDER MISSOURI'S
                                  HUMAN RIGHTS ACT, §213.055 Rs.MO

        48. Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1-47 above.
                                                                                      -
        49. At all times material to this action, Defendant MERS/Missouri Goodwill d/b/a

MERS/Goodwill, had more than 5 employees for each working day in 2018-2019.


                                                 8
    Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 9 of 11 PageID #: 9


                           -=·=
            :•.:::· - -.          £7

          50. Pl~tifffiled a timely complaint with the Missouri Human Rights Commission

alleging sex, race/color and age against MERS Goodwill in connection with the denial of

employment. The complaint was made with the Commission and the EEOC under a cooperative

arrangement for processing between the Commission and the Federal agency.

           51. Plaintiff has filed the present action within 90 days of receipt of her Notice of Suit

Rights.

          52. Plaintiff has alleged a prima facie case of employment discrimination under

§213.055 R.S.MO. which provides for recovery of actual and punitive damages and the award of

costs and a reasonable attorney .fee in employment discrimination cases.
                                                               -
          53. As a direct and proximate result ofDefencfant's intentional discrimination against

her on the basis of age, Plaintiff has suffered lost income and employment benefits, future

income, been denied her statutory rights, incurred attorney fees and costs of litigation and

suffered emotional distress, pain and suffering, humiliation, and embarrassment.

          54. Defendant's unlawful employment practices and actions complained of above were

intentional, willful, and done with malice and/or reckless indifference to the federally protected

rights of Plaintiff thereby making an award of punitive damages appropriate.

                                                JURY TRIAL

          55. Plaintiff asserts her rights under he Seventh Amendment to the United States

Constitution and pursuant to Rule 38, F.R.Civ.P., and demands a trial by jury on all issues.

                                                 DAMAGES

          56. As a direct and proximate result of the Defendant's actions described above,

Plaintiff suffered injuries and sustained damages which would not have otherwise o~curred,

including but not limited to:



                                                   9
   Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 10 of 11 PageID #: 10


              ·cc   ·.·~<(;a
                    : ,,,. ii
        a.            A~ard Plaintiff all compensatory and liquidated damages available;

        b'.           Award Plaintiff equitable relief of back salary and fringe benefits;

       c.             Award Plaintiff legal relief of front pay and fringe benefits;

        d.            Award Plaintiff compensatory damages for the intentional infliction of

                      emotional distress,

        e.            Award Plaintiff pre- and post- judgment interest;

       f.             Award Plaintiff costs of this action and attorney fees;

        g.            Award Plaintiff punitive or exemplary damages to be determined at trial'

       h.             Grant Plaintiff such other and"further relief as.,.is just and proper.

                                                PRAYER FOR RELIEF

                      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays-that judgment be

entered on her behalf against Defendant MERS/Missouri Goodwill as follows:

       A. Under Count I (Title VII Sex Discrimination) for $200,000 in compensatory and

liquidated damages; back pay and fringe benefits; and punitive damages in the amount of

$200,000, an award of attorney's fees and expenses pursuant to 42 U.S.C.§2003-S(K); and for

such other and further relief, at law and 'in equity, to which Plaintiff may -be entitled.

       B. Under Count II (Title VII Race Discrimination) for $200,000 in compensatory and

liquidated damages, back pay and fringe benefits; and punitive damages in the amount of

$200,000, an award of attorney's fees and expenses pursuant to 42 U.S.C. §2003-S(K); and for

such other and further relief, at law and in equity,_ to which Plaintiff may be entitled.

        C. Under Count ill. (ADEA Discrimination) for $200,000 in comperisatory and

liquidated damages, back pay and fringe benefits; punitive damages in the amount of $200,000




                                                         10
   Case: 1:21-cv-00133-ACL Doc. #: 1 Filed: 09/15/21 Page: 11 of 11 PageID #: 11




and; an award of attorney's fees and expenses pursuant to 29 U.S.C. §216(b), and for such other

and further relief, at law and Ain equity, to which Plaintiff may be entitled.

       D. Under Count IV (Missouri Human Rights Act) for $200,000 in actual damages·

including back pay and benefits, together with punitive damages in the amount of $200,000.00;

pre- and post-judgment interest, the costs of this litigation, including an award of attorney's fees,

costs, and expenses pursuant to §213.111 RS.Mo. and for such other and further relief, at law

and in equity to which Plaintiff may be entitled.

                                                         Respectfully Submitted,




                                                    11
